internal_revenue_service director exempt_organizations release number release date date department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax vil dollar_figure legend y d o v o m m t o t t o k y o f c x dear by letter dated a you requested a ruling that a set-aside in the amount of dollar_figures meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942for the taxable_year ending december facts background you are a corporation established under the laws of the state of b exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation under sec_509 you were created for the purpose of alleviating poverty and community deterioration by making investments in the form of equity loans guarantees and deposits in selected banks microfinance institutions cooperatives and social enterprise projects worldwide you accomplish this primarily by providing various financial products including loan guarantees loans equity investments and deposit insurance to financial institutions in developing countries and by making deposits in them on condition that they utilize their enhanced lending capacity to support self-help undertakings such as micro enterprises and small businesses among economically distressed populations you currently direct assistance to countries in and parts of and you received a favorable ruling on a similar set-aside in the recent past a set-aside of dollar_figurex for the taxable_year ending december while the current request was under consideration you notified service personnel that in the first quarter of you decided not to proceed with the specific project for which you had made the earlier set-aside you explained that the project was initially delayed by increasing political disorder in k beginning at the end of conditions in k with rapid inflation making home mortgages unaffordable for the low- income segment that the project was targeting and finally abandoned due to drastic deterioration if economic requested set-aside the project for which you have requested the set-aside is the establishment of d and e two microfinance companies which will make loans to low income individuals in urban and rural areas of f and g respectively to enable them to expand micro-enterprises generating income for their families and supporting jobs creation for the poor d and e will design lending programs that will target the low-income financially underserved populations of f and g focusing on women borrowers on the individual level and on micro-enterprises with the potential for job creation at the enterprise level the first type of loan will fall in the dollar_figuret range the second type in the dollar_figureu range you will make a grant of dollar_figurev to c a non-governmental organization formed under the laws of h with extensive experience in establishing and operating microfinance programs throughout the world c will use the grant to make an equity_investment in d you will also make a grant of dollar_figurev to i c’s separately organized local affiliate in g with which it will make an equity_investment in e you will make equity investments of dollar_figurew in each of d and e simultaneously j like yourself a domestic exempt_private_foundation will make grants and equity investments that mirror your own that is grants of dollar_figurev to c and to i to fund their investments in d and e and equity investments of dollar_figurew in d and in e c will then be owner of d will be owner of e you will have a interest in each of d and e similarly j will have a interest in each entity you will exercise expenditure_responsibility as described in sec_4945 and sec_53 b of the regulations with regard to your grants to c and and your program- related investments in them before the end of the taxable_year ending december you were ready to proceed with your equity investments in c and based on the terms and conditions that had been agreed upon among the investors however c had been unable to obtain confirmation from its local counsels in f and g about the precise licensing requirements for the new microfinance entities in those countries complying with all local regulatory and licensing requirements is one of your preconditions for making the grants to c and i and the equity investments in d and e thus you were through circumstances beyond your control prevented from meeting your funding commitment to the project before the end of the final confirmation that the prerequisites of funding have been met is likely to come in early your project can be better accomplished through a set-aside which will permit you to postpone the payment of committed funding until all of your prudent funding requirements are satisfied the funds will actually be disbursed before the end of law sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test sec_4945 states that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is a certain type organization described in sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 defines the expenditure_responsibility referred to in subsection d as meaning that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4942_a_-3 includes in the definition of qualifying_distribution program- related investments as defined in sec_4944 paid to accomplish one or more purposes described in sec_170 or b sec_53_4942_a_-3 defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set- aside is met if the foundation establishes the specific project is one in which relatively long- term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside sec_4944 provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4945-5provides that under d the term ‘taxable expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 sets forth the specific procedures which a private_foundation must follow to be considered to be exercising expenditure_responsibility under sec_4945 revrul_68_117 1968_1_cb_251 describes an organization formed to help poor rural inhabitants of developing countries by various means including arranging credit for farmers on reasonable terms with a realistic repayment schedule revrul_74_587 1974_2_cb_162 describes a nonprofit organization that qualified for exemption under sec_501 by providing low-cost loans to businesses in economically depressed areas because of lack of development capital limited entrepreneurial skills of business owners social unrest and instability in the area and depressed economic conditions in the larger region many businesses in the target areas had declined fallen into disrepair or failed the organization combats these conditions by providing working_capital either through low-interest loans or purchases of equity interests to businesses that cannot obtain commercial financing the terms of financing were reasonably related to the needs of the particular businesses and the organization disposed of any equity_interest as soon as the particular business’ success was reasonably assured analysis you have sought timely approval of your set-asides of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely for the relief of the poor and distressed through economic development see revrul_68_117 1968_1_cb_251 and revrul_74_587 1974_2_cb_162 you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds although you were prepared to disburse the funds before the end of you were prevented from doing so through circumstances beyond your control your own prudent funding procedures mandate that financial institutions must be in compliance with the laws of the countries in which they operate before you will release funds committed to them in this instance your local counsels in f and g were unable to provide confirmation that d and e met local regulatory and licensing requirements making it impossible for you to make the planned disbursements before the end of you are like the organization in the above cited example from the regulations in that the project you have undertaken is of such magnitude that it has necessitated an accumulation of funds in advance even though not all details of the program have been finalized we were considering the impact on your current request of the abandonment of the project in k for which a set-aside was approved for the year ending december however you have advised us that the set_aside amounts were distributed in early after the local counsels received confirmations from the central banks of f and g that the micro-financing companies were not required to obtain a license to proceed immediately with operations allaying our concerns about the viability of the project your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of dollar_figures for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation's minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
